Name: Commission Regulation (EC) No 734/1999 of 8 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities 9. 4. 1999L 94/10 COMMISSION REGULATION (EC) No 734/1999 of 8 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 9 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities9. 4. 1999 L 94/11 ANNEX to the Commission Regulation of 8 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 61,9 204 63,4 999 62,7 0707 00 05 052 114,3 068 107,2 999 110,8 0709 10 00 220 220,2 999 220,2 0709 90 70 052 79,3 999 79,3 0805 10 10, 0805 10 30, 0805 10 50 052 34,0 204 44,0 212 53,2 600 50,9 624 45,7 999 45,6 0805 30 10 052 62,0 999 62,0 0808 10 20, 0808 10 50, 0808 10 90 039 104,6 388 74,0 400 92,5 404 97,3 508 77,4 512 87,1 524 68,8 528 76,8 720 99,1 804 103,4 999 88,1 0808 20 50 388 68,0 400 65,2 512 66,3 528 75,7 720 79,6 999 71,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.